People v Mitchell (2014 NY Slip Op 09018)





People v Mitchell


2014 NY Slip Op 09018


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2000-04784
 (Ind. No. 6837/99)

[*1]The People of the State of New York, respondent,
v Edward Mitchell, appellant.


Edward Mitchell, Alden, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Linda Breen of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 4, 2002 (People v Mitchell, 291 AD2d 942), affirming a sentence of the Supreme Court, Kings County, imposed May 11, 2000.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court